DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-4 and 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and corresponding sub-inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/12/2022.
Applicant's election with traverse of invention I and corresponding sub-invention ID, corresponding to claims 1 and 5 in the reply filed on 07/12/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden to examine the claims and that applicant has not been provided with enough information to address the serious burden presented by the examiner.  This is not found persuasive because firstly applicant argues that the examiner did not specific which reason applies or provide and evidenced or even reasoning, to which the examiner respectfully disagrees.  Firstly the examiner tried to best match each invention with a corresponding subgroup.  In most cases these varied between each invention.  This alone could be an adequate basis to support a serious burden between inventions as it supports the contention that each invention has due to the inventions different classifications and recognized divergent subject matter which is inherently the case if different classifications are found between inventions.  However, further the examiner provided a listing of each claim limitation relative to the invention.  It was found that clearly the inventions required a different field of search employing different search queries.  For example, the examiner would clearly not use the same search query to find a scan accuracy between 50 and 200 microns and a CMM accuracy between 1 and 10 microns of invention IE when trying to find a joystick, touch-screen display of the jogbox/CMM of invention IF.  Those inventions besides clearly being in different subgroups of classification would also clearly require distinct search queries.  The reason the inventions were quoted in the restriction was to show the clearly divergent nature to provide evidence of varying subgroups/search queries.  As to applicant’s argument under section (A), “(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.“  Applicant seems to have ignored this section and further appears to be imply that references would need to be cited to show support for each classification distinction.  This requirement would obviously make a restriction without purpose, as citing references against every one of applicant’s inventions to perform a restriction would clearly just be better served by writing an art rejection.  This same logic applies to applicant’s argument regarding sections B and C.  The examiner notes that in section B, the only purpose when evidence “may be shown”, are when inventions are classified together.  However, the examiner found that burden unnecessary to show as in most cases section A applied, and in all cases section C applied under the serious burden requirements.  As such the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinduja (WO 2018/020215 A1).
As to claim 1, Hinduja discloses and shows 4, a method of measuring an object using a coordinate measuring machine (“CMM”) having a CMM probe and a CMM accuracy, the object (surface 4 of blade 1) having a plurality of portions, the method comprising (page 5, ll. 15-17): 
providing a jogbox (14, in that the controller controls the CMM and 3D scanner) with a 3D scanner (laser 12) having a scanner accuracy, the scanner being distinct from the CMM probe (i.e. inherently the two are different physical structures and therefore “distinct”) (page 8, ll. 6-8 and ll. 18-20); 
positioning the object on the CMM (page 7, ll. 16-17; where moving to a second position inherently requires the object is firstly located in a first position); 
using the 3D scanner, scanning the object to produce scan data of the object (i.e. position data) (page 8, ll. 18-29); 
measuring a first portion (i.e. the area of points used to determine a position of the turbine blade) of the object using the scan data (page 8, ll. 18-29); and 
measuring a second portion of the object using the CMM probe, the second portion being different from the first portion (page 8, ll. 6-12; where implicitly the points are not identical between the two machines or it would have been noted as such in the disclosure as that would require far more calculations/consideration to ensure, thus at least some of the points from each system are different thus yielding different portions), 
the CMM accuracy being more accurate than the scanner accuracy (implicit as one measures a surface model and the other a position) (page 8, ll. 6-12 and 18-29).
 	As to claim 5, Hinduja discloses a method wherein measuring the first portion comprises locating the first portion of the object as represented by the scan data, and virtually measuring that located first portion (page 7, ll. 16-17; again if moving to a second position is disclosed inherently a firstly location is found for the first position; further the examiner in interpreting the controller 14 as a computer as it performs the measurements, therefore it performs “virtually measuring” as virtual can be interpreted under the broadest reasonable interpretation as “by means of a computer or computer network” can mean https://www.merriam-webster.com/dictionary/virtually)
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges et al. (U.S. PGPub No. 2017/0211927 A1).
 As to claim 1, Bridges discloses and shows in figure 33 and 34, a method of measuring an object (702) using a coordinate measuring machine (“CMM”) having a CMM probe (102/118 AACMM) and a CMM accuracy, the object having a plurality of portions, the method comprising ([0041], ll. 1-3; [0046], ll. 19-28; [0106], ll. 1-3; [0124], ll. 1-6): 
providing a jogbox (504; i.e. grip part of housing that also holds projector/camera 508/510) with a 3D scanner having a scanner accuracy, the scanner being distinct from the CMM probe (explicitly different physical structures, further as explicitly shown in figure 5, can be detached) ([0079], ll. 1-2; [0080], ll. 1-11); 
positioning the object on the CMM (i.e. via contact of the CMM probe tip to the object ([0047], ll. 3-11; [0048], ll. 10-15); 
using the 3D scanner, scanning the object to produce scan data of the object (X, Y and Z coordinate data) ([0081], ll. 1-16).
measuring a first portion of the object using the scan data ([0081], ll. 1-16) and 
measuring a second portion of the object using the CMM probe, the second portion being different (in that it doesn’t map the entire surface in only being a probe tip) from the first portion ([0047], ll. 3-11; [0048], ll. 10-15 
the CMM accuracy being more accurate than the scanner accuracy ([0006], [0111]; where the probe tip is implied as higher accuracy vs the “relatively high accuracy of the methods disclosed below in the instant disclosure.  The examiner further notes for compact prosecution that Bridges discloses a plurality of detection modes that can be used with the AACMM, implicitly many of them have varying accuracies, some lower than the other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al. in view of Kaufman et al. (U.S. PGPub No. 2015/0085108 A1).
As to claim 5, Bridges discloses a method wherein measuring the first portion comprises locating the first portion of the object as represented by the scan data ([0081], ll. 1-16; where inherently the AACMM has to be brought to a location of the first portion of the object or the system would scan the room or something else undesired in place of the object under test, further that is the point of having the system on an articulated arm).
Bridges does not explicitly disclose and virtually measuring that located first portion.
	However, Kaufman does disclose in ([0105], ll. 1-6; [0106]) the use of comparing measured 3d coordinates to known coordinates for the object under test to quickly and conveniently provide a difference measurement to the CMM user.  The examiner notes that this rejection was provided for compact prosecution as it the method disclosed in the instant application but in no way required by the broadest reasonable interpretation of the above limitation (as noted in the rejection of Hinduja).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bridges with virtually measuring that located first portion in order to provide the advantage of expected results and increased efficiency in comparing a known to a measured value one can quickly and easily provide an output to a user on the quality/defect level of the object under test.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833. The examiner can normally be reached Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael P LaPage/Primary Examiner, Art Unit 2886